Title: To George Washington from John Gibson, 25 August 1781
From: Gibson, John
To: Washington, George


                        

                            
                            Sir,
                            Head Quarters Fort pitt August 25th 1781.
                        
                        Your Excellency’s letter of the 16th April was delivered to me, in the absence of Colo. Brodhead, on the 13th
                            June, inclosing the warrant for holding a Genl Court Martial, But as a number of the officers were absent and Mr Fowler
                            who formerly officiated as Dept. judge Advocate declining to act under Colo. Brodheads appointment a Court Martial cou’d
                            not be convened until the 29th June; in the meantime Your Excellencys letter of the 5th of may came to hand inclosing
                            another warrant and a Deputation from the judge Advocate General to the Gentleman who usually officiated as such at this
                            Post. Mr Fowler also recieved a letter from your Excellency, he Applied to me, and informed me that he thought he was the
                            person for whom the Appointment was intended. I gave him for answer that as he had already declined acting, and was to be
                            the prosecutor against Colo. Brodhead and Mr Duncan, I thought he coud not with propriety act as Dept. judge Advocate, and
                            shoud therefore decline filling up the appointment, until your Excellencys further pleasure was known, upon which I
                            Appointed Capt. Jno. Finley in orders to act as such. Things remained in this situation until the return of Colo. Brodhead
                            from your Excellency’s head Quarters, who assured me on his Sacred Honour that your Excellency
                            and the judge advocate Genl had informed him that it was not your intentions that Mr Fowler shoud be appointed in the present Situation of affairs, on
                            which assurance I filled up the Appointment for Capt. Finley.
                        On my Receiving your Excellencys letter I wrote Mr Fowler requesting him if he had any Charges to exhibit
                            against Mr Duncan, or any other person to send them to me, that I might have them Arrested and Brought to
                            tryal inclosed are Copies of my letter and his answer.
                        General Clarke is gone down the river with about four hundred men, composed of Colo. Crockets regt of
                                Virga state troops, Capt. Craigs Company of Artillery, except 1 Capt. Lt one Serjt and six
                            matrosses who remain here, the rest Volunteers and Militia.
                        I delivered to him all the articles he demanded of me agreeable to your Excellency’s instructions and which I
                            thought coud consistantly with the safety of the Garrison be spared. As many of the troops in this department were quite
                            naked, and all of them, thro the want of Cloathing, rendered unfit for a long
                            Campaign the General concluded it woud be best for them to remain here, and proposed that I shoud
                            Endeavour to Call out as many Militia or Volunteers as woud Enable me with the regular troops to make a
                            short Excursion against the Wiandot Towns, at the same time that he shoud Begin his march from the
                            mouth of the Miami River against the Shawnese, and which was to be about the 4th of septr, and woud of
                            course attract the Attention of the greatest part of the Indians.
                        Colo. Brodhead returned the 11th inst. to this place, He informed me that your Excellency had ordered him to
                            return to this post, and that after the Depositions were taken relative to the charges exhibited against him, and it woud
                            suit his own convenieney, that then he was to repair to Head Quarters, to take his Tryal. I then informed him of Genl
                            Clarkes proposal and at the same time shewed him a letter which I had reced from Col. Cannon a principal Gentleman of
                                Yohiogancy County, requesting my Attendance on the 14th inst. at Pentecosts Mills, as there was to
                            be a Genl Meeting of the County, and that it woud be a very proper time to engage the people to turn out, or at least to
                            know their opinion. Previous to this Genl Clark had informed Colo. Cannon something of this kind would be attempted.
                        Colo. Brodhead approved much of the plan, and informed me that we woud both go, and try what Coud be done. on
                            the Evening Preceding the meeting I asked Colo. Brodhead if we should set of the next morning, he then shewed me a letter
                            from Mr Fowler to him requiring his Attendance next day to be present at the taking of the depositions in support of the
                            charges exhibited against him, and Said you see my Friend these Fellows are determined to give me no respite, and that I
                            must have to goe down the Country soon, I woud therefore advise you to goe and try to Engage them to turn out with you, I
                            shall give you every Assistance in my power, and as so many Reports have Been spread to my disadvantage thro the country,
                            my going might possibly retard the people in turning out: Besides I might see a number of the Damn’d
                            Rascals who signed the Remonstrance and their presence woud be disagreeable to me, in particular that Rascal Colo. Cannon
                            shoud I meet him I woud spit in his face.
                        The next morning I went to Pentecosts Mills, where a number of people were collected, the Principals of whom
                            I informed of my Intention, they asked me, if Colo. Brodhead was to Command, I told them the present situation of his
                            affairs prevented his commanding, that he was oblidged to goe down the Country, But that he had assured
                            me he woud give every Assistance in his power in furthering the Intended Excursion. they then asked me to commit my
                            proposals to writing, which I did. The purport of which was that the 4th day of Septr shoud be fixed on as a day of Genl Rendezvous at Fort MacIntosh that from the unsetled
                            disputes respecting territory, they shoud consider themselves as Volunteers, and choose their own
                            Officers, that Each man shoud be well mounted on horseback, and Bring with him 30 days provisions, and
                            that the whole shoud Bring as many spare horses as woud mount 150 regular Troops, for which Number I Engaged they shoud
                                be paid a generous hire and if killed or taken by the Enemy that they should also be paid.
                        They unanimously approved of my proposals, and requested me to goe to another meeting the next day which was
                            to be held a few miles from thence I went there and found near six hundred Collected and every one
                            present most heartily agreed to my former proposals, and those fit for Service promised to goe.
                        On my return to this place I informed Colo. Brodhead of what I had done, he neither
                                seemed to approve or Disapprove of it, But told me he had laid some papers Before the Officers at
                            this place, which he informed me Mr Fowler had Exhibited as charges, and that he had requested their Opinion whether he
                            ought to consider them as such, that as I was now returned he requested I woud be present at the meeting.
                        The Officers met next day, and after perusing the papers laid Before them by order of Colo. Brodhead, a great
                            Majority were of Opinion, that they had no right to give any Opinion in the matter, as the Charges exhibited had been in
                            consequence of a remonstrance sent to your Excellency.
                        Among the papers shewn them was a letter from your Excellency to Col. Brodhead, a paragraph of which I Beg
                            leave to transcribe, You will see the necessity of giving up the Command to the next Officer in rank, whilst this Business
                            is transactin’g &c., and which the Officers have reason to think was not intended to be shewn them.
                        From the Censure which Colo. Brodhead lays under, and the above paragraph, it appeared to them that they coud
                            not be with propriety commanded by him, they determined to wait on him and acquaint him with their Opinion, which was
                            accordingly done and they promised to give their Opinion in writing—Whilst they were convened, he sent a message By the
                            acting Briage Major, informing them that he was commanding Officer and as such he Expected to be
                            Obeyed.
                        The next morning he delivered to the Dept. judge Advocate, a letter from your Excellency to him, desiring him to shew it to the Officers, the Letter is dated at New Windsor  June the 12th wherin your Excellency mentions that since your last, you had reced other letters which contain Matter that  tends further to criminate him, and that you had ordered Mr. Fowler to Exhibit Charges, and obtain Evidence in Support of them &c., for  which purpose you woud advise him to Repair to Fort Pitt. these still confirmed them in their former Opinion, that they coud not with propiety be commanded by Colo. Brodhead.	In the Evening I reced a note from him, a Copy of which together with the answer of the Officers I take the Liberty of inclosing, and at the same time Beg leave to Assure your Excellency that if we have erred, it is not intentionally.   The within is a true State of Facts, and I hope your Excellency will  think we have acted, as Became Officers, under  such Circumstances. The only thing I dread, is that the Expedition will fall thro, which must Endager the Loss of Genl Clarke and his Army, shoud Col. Brodhead persist in Reassuming the Command, as they people in Genl. are prejudiced against him and are determined not to Serve under him, tho with what Propiety time must discover.      We have Been much distressed for Provision, owing to the  change of the Executive of the State of Pensl. in their Commissioners of Purchase and the Rapid Depreciation of the state money, and had it not Been for a Supply of twenty seven thousand ldz drawn from Genl Clarkes Magazine,     for some salt in store which we Exchanged for Beef we coud not Possibly have maintained this Post. Colo. Brodhead and Mr Fowler have as yet adopted no method in proceeding in Obtaining Evidence for and against the Charges exhibited. Inclosed is a letter from Mr Fowler to me, which I sent to Colo. Brodhead to peruse. I make no doubt they have wrote your Excellency fully on this head.       On the Recet of your Excellencys letter containing the intelligence you had from New York respecting Connolly I sent Spies up the river, the went to the other side of where Le Bewf formerly stood, But     made no discovery, This I Imagine has Been communicated to your Excellency   by Colo. Brodhead, to whom I sent the Intelligence when down the Country agreeable to his orders.  I cannot think there is any considerable Number of Dissaffected in this quarter,     as no people seem more ready to turn out than they do at present, I woud rather impute it to the unsetled disputes respecting territory, which Affords a number of them an Excuse from serving        as Militia, and of Course from their not taking an Active part renders them Suspected of    Being disaffected.Colo. Brodhead, I am informed,  has sent your Excellency, Returns of the troops  and Stores in this Depart. which prevents my sending.  indeed he never informed of his sending  an Express to your Excellency. I have inclosed the proceedings of a Genl Court Martial in a seperate packet, and shall esteem myself happy if my actions meet with the Approbation of your Excellency. I am with with the utmost respect your Excellencys most Obedient Humble Servt Jno. Gibson Colo. Comd Ft Pitt
                     Enclosure
                                                
                            
                                Sir
                                Fort Pitt August 19th 1781
                            
                            I wish to know, whether I am to Expect in writing, the Opinion of a majority of the Officers, who were
                                yesterday Convin’d as you reported, and presumed to give one against my right of Command.
                            I shall this Evening close a Letter to his Excellency the Commander in chief and Request your Answers. I
                                am yr most hble servt
                            
                                Daniel Brodhead
                                Colo. Commandg W. D.
                            
                        
                        
                    